Citation Nr: 0833899	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-28 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right shoulder 
disability.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Travel Board hearing was held 
before the undersigned in August 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for 
bilateral hearing loss and entitlement to service connection 
for right shoulder disability on the merits are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1996 rating decision denied service 
connection for right shoulder disability based in part on a 
finding that a shoulder injury was not incurred in service.   

2.  At his August 2008 Board hearing the veteran provided 
credible hearing testimony establishing that he did incur 
some level of right shoulder injury in service; this 
testimony relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.    


CONCLUSION OF LAW

The evidence received since the July 1996 rating decision is 
new and material and the claim for service connection for 
right shoulder disability may be reopened.  38 U.S.C.A. §§ 
1110, 1131, 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a), 
3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.  


II.  Factual Background

The service medical records do not show any findings of 
shoulder injury or complaints of shoulder problems.  On 
February 1946 separation examination the extremities were 
found to be normal.  

A May 1996 note from private physician Dr. F indicates that 
the veteran was seen by Dr. F on one occasion in October 1991 
for bursitis and on two occasions in October 1991 for 
degenerative joint disease.  These problems involved his 
right shoulder.   

A February 1996 private operative report shows that the 
veteran received arthroscopic surgery with removal of loose 
body, synovectomy, debridement of rotator cuff tear and 
debridement of degenerative tears of the labrum, suabacromial 
decompression and acromioplasty with distal clavicle 
resection.  The postoperative diagnosis was right shoulder 
subacromial impingement with probable rotator cuff tear.  
February 1996 through August 1996 progress notes show that 
the veteran was doing well post surgery.  A 1996 progress 
note indicated that the veteran would begin further 
strengthening exercises for the shoulder.  The veteran noted 
that he had no recent injury to the right shoulder but did 
remember injuring it in service.  The August 1996 progress 
note showed that the veteran was doing well and was 
asymptomatic from a right shoulder standpoint.    

A July 1996 rating decision denied service connection for 
right shoulder disability in part because it was not shown 
that the veteran incurred a shoulder injury in service.  

A March 2006 MRI of the right shoulder showed a diagnostic 
impression of tear of the supraspinatus tendon of the rotator 
cuff.  There was fluid in the subacromial bursa, AC joint 
hypertrophy and a subchondral cyst noted.  

In an April 2006 statement the veteran indicated that it had 
been determined that he was a candidate for right shoulder 
surgery in the fall of 2006.  An April 2006 VA orthopedics 
progress note shows a diagnostic impression of tear of the 
right supraspinatus cuff.  

At his August 2008 Board hearing the veteran testified that 
he injured his shoulder in service during a general quarters 
situation aboard ship.  It was pitch dark and he was running 
when he ran straight into a ladder, causing him to bounce 
back.  The shoulder went numb for a while but as the gunners 
mate, he needed to get to the gun regardless of the pain he 
was experiencing.  There were no medical personnel aboard so 
he did not receive any medical attention after the injury and 
the only thing he could do was take aspirin for the pain.  He 
was not given any light duty because he was needed to help 
man the guns.  After the injury he experienced problems with 
the shoulder off and on throughout service but he did not 
worry about it too much as he was young.  At separation the 
veteran was simply concerned with getting out of service so 
he did not report the shoulder problem.  Then, within a year 
of separation, he went to a general practice doctor in 
Detroit who informed him that the only thing he could do for 
the shoulder was to take aspirin.  The veteran did not have 
any records from the physician and noted the doctor would 
have passed away by now. 

III.  Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision, may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

IV.  Analysis

In the instant case, an unappealed July 1996 rating decision 
denied service connection for right shoulder disability based 
in part on a finding that a shoulder injury was not incurred 
in service.   Since this decision, evidence has been produced 
in the form of the veteran's credible Board hearing testimony 
that establishes that the veteran did incur a right shoulder 
injury in service.  This testimony relates to an 
unestablished fact necessary to support the claim (i.e. the 
incurrence of injury in service).  It also raises a 
reasonable possibility of substantiating the claim as it has 
also been shown that the veteran has a current right shoulder 
disability.  Consequently, the only element of service 
connection still in question is whether there is a nexus 
between the injury in service and the current disability.  
Accordingly, the Board finds that the evidence is new and 
material and that the claim may be reopened.  38 C.F.R. §§ 
3.156(a), 3.303.            


ORDER

The appeal to reopen a claim of service connection for right 
shoulder disability is granted.  


REMAND

Now that the veteran's claim for service connection for right 
shoulder disability has been reopened, the Board must 
consider whether further development, including a VA 
examination is necessary to decide the claim.  An examination 
or opinion is necessary if the evidence of record (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case the record does establish that the veteran 
has a current right shoulder disability and that he incurred 
a right shoulder injury in service.  Additionally, the 
veteran's testimony provides an indication that the current 
disability may be related to the in-service injury.  The 
record does not contain sufficient evidence to render a 
decision on the claim, however, as there is no medical 
opinion of record addressing a potential nexus between the 
current disability and the injury in service.  Accordingly, 
the Board finds that a VA right shoulder examination is 
necessary under 38 C.F.R. 
§ 3.159(c)(4) prior to final adjudication of the veteran's 
claim.  Prior to arranging for this examination, the RO 
should obtain any recent records of treatment for right 
shoulder disability not already of record.   

Regarding the veteran's claim for increased rating for 
hearing loss the Board notes that he submitted the results of 
a June 2008 private audiological evaluation in conjunction 
with this claim.  Unfortunately, the Board is not able to 
interpret results of this testing for purposes of determining 
whether the veteran may be entitled to a compensable rating 
based on them.  The test results, however, do appear to show 
a worsening of the veteran's hearing as compared with the 
most recent VA audiological evaluation and the veteran has 
also indicated that his hearing has gotten worse since that 
time.  Accordingly, the Board finds that a new VA 
audiological evaluation is warranted prior to final 
adjudication of this claim.  

The Board also notes that in a February 2006 statement the 
veteran indicated that while he understood that the VA's 
hearing testing results showed that he had an 84 percent 
level of speech discrimination, he had significantly more 
difficulty in hearing speech at high frequencies.  This was a 
major problem for him in communicating with individuals 
within his own age group and with young children.  As this 
statement can be construed as a request for extraschedular 
consideration, and as the record does not show that the RO 
considered referral for an extraschedular rating, on Remand 
the RO should determine whether referral for consideration of 
such a rating is warranted.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his right 
shoulder disability and bilateral hearing 
loss since April 2006 and should secure 
copies of complete records of the 
treatment or evaluation from all sources 
identified.

2.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the likely etiology of the 
veteran's current right shoulder 
disability.   The veteran's claims folder 
should be available for review by the 
examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should then 
provide an opinion whether such disability 
is at least as likely as not related to 
the veteran's military service.  The 
examiner should explain the rationale for 
the opinion given. In providing this 
opinion the examiner should assume that 
the veteran has accurately reported that 
he incurred some level of injury to the 
right shoulder in service when he ran into 
the ladder aboard ship.  

3.  The RO should arrange for a VA 
examination by an audiologist to determine 
the current severity of the veteran's 
bilateral hearing loss disability.  The 
veteran's claims folder should be 
available for review by the examiner along 
with the criteria for rating hearing loss 
disability.   Any indicated tests should 
be performed.   

4.  The RO should then readjudicate the 
claims.  Readjudication of the increased 
rating for hearing loss claim should 
include a finding as to whether referral 
for extraschdular consideration is 
warranted.   If the claims remain denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


